Citation Nr: 1035818	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran served on active duty from July 1953 to July 1974. 
The appellant brings this claim as his surviving spouse.          

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

A Travel Board hearing before the undersigned Veteran's Law Judge 
had been scheduled for April 2010, but the appellant withdrew 
this request in  March 2010 in advance of the hearing date. 38 
C.F.R. § 20.704(e) (2010). 


FINDING OF FACT

A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria are not met for service connection for the cause of 
the Veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2010). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

On the issue of service connection for the cause of the Veteran's 
death, through VCAA notice correspondence dated from June 2007 
and February 2009, the RO notified the appellant as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the appellant to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

As an additional notice requirement, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which set forth a new 
standard as to notice under the VCAA pertaining to a claim for 
Dependency and Indemnity Compensation (DIC) benefits under 38 
U.S.C.A. § 1310 (where premised upon service- connected or 
compensable disability). Generally, the notice provided must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service- connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. The above criteria were all met through the 
February 2009 notice correspondence provided to the appellant. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The February 
2009 VCAA notice followed issuance of the October 2008 RO rating 
decision on appeal, and thus did not comport with the definition 
of timely notice. However,                       the appellant 
has had an opportunity to respond to this VCAA notice letter in 
advance of the March 2009 Statement of the Case (SOC) 
readjudicating her claim. There is no objective indication of any 
further relevant information or evidence        that must be 
associated with the record. The appellant has therefore had the 
full opportunity to participate in the adjudication of the claim. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has also taken appropriate action to comply with the duty 
to assist the appellant in this case. There is no indication of 
further medical evidence to obtain  in connection with the claim 
for service connection for the cause of the Veteran's death, or 
other action necessary to supplement the record. In support of 
her claim, the appellant has provided private treatment records. 
She declined the opportunity to testify at a hearing. The record 
as it stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances,                   
no further action is necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to death. 38 U.S.C.A. § 
1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010). This 
determination will be made by exercising sound judgment, without 
recourse to speculation, after a careful analysis of all the 
facts and circumstances surrounding the death, including, 
particularly, autopsy reports. Id. A service-connected disability 
will be considered the principal cause of death when the 
disability singly or jointly with some other condition was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). A contributory cause of 
death is inherently one not related to the principal cause. In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown there was a causal connection. 38 C.F.R.                  
§ 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 
168-69 (1992) (addressing requirements for consideration of 
disabilities attributable to service     as contributory, as well 
as direct cause of death in dependency and indemnity compensation 
(DIC) claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

The Veteran's death certificate in this case indicates that he 
died in December 2006 from the immediate cause of 
cardiorespiratory failure. The underlying causes are listed as 
chronic obstructive pulmonary disease, severe exacerbation, and 
cardiac dysrrhythmia, with secondary hypokalemia. Also listed as 
a significant condition contributing to death is malnutrition, 
severe.

Of record are service treatment records (STRs) which do not 
indicate any instances of symptoms, diagnosis or treatment for 
respiratory ailment, or cardiovascular condition of any type. A 
November 1972 routine chest x-ray in conjunction with an 
examination for extension of enlistment was within normal limits. 
There is no separation examination report on file, although a 
June 1973 examination one-year prior to discharge showed no new 
abnormalities. 

The undated statement of Dr. J.B.O. provides that he had treated 
the Veteran during his lifetime from January 2002 to May 2005, 
for conditions that included chronic obstructive pulmonary 
disease (COPD), predominantly emphysema with acute exacerbations, 
and coronary artery disease.

Records of private hospitalization have been obtained dated from 
August 2001 to December 2006. An August 2001 report indicates a 
finding of drug-induced dyspnea with gastroenteritis, and COPD 
and bronchitis. A May 2003 chest x-ray showed pneumonia with 
consolidation in both pericardiac areas more on the left side, 
pulmonary emphysema, and bronchitis. In October 2006, a chest x-
ray revealed non-cavitary pulmonary tuberculosis in both upper 
lobes, more pronounced in the left. Contemporaneous medical 
records show a diagnosis of COPD with emphysema, and a history of 
smoking cigarettes. In November 2006, the Veteran was treated on 
an inpatient basis for an exacerbation of COPD symptoms.

Having closely reviewed the evidence of record in this case, the 
Board concludes that service connection for the cause of the 
Veteran's death cannot be established. There is no competent and 
probative basis upon which to find that a disability of service 
origin caused the Veteran's death, or substantially or materially 
contributed to his death. As a preliminary line of inquiry, the 
Veteran did not have any disabilities which were adjudicated 
service-connected during his lifetime. Therefore, there is no 
question in this case of whether a service-connected disability 
specifically caused death. To establish this claim, it must 
otherwise be shown that the cause of the Veteran's death had an 
etiological relationship to military service. 

To this effect, the current evidentiary record does not 
demonstrate the likelihood that the respiratory disorder 
underlying the cause of the Veteran's death originated during 
service. As provided above, the service medical history does not 
disclose any respiratory ailment, nor is one first documented 
until 2001, more than 25 years           post-service. The 
available post-service medical history meanwhile, from 2001 
onwards, does not include any physician's notation or historical 
summary which identifies a longstanding respiratory illness. 
There is no concrete basis therefore to conclude or suggest that 
COPD was a disability incurred in or aggravated by              
the Veteran's military service. The Veteran's respiratory 
condition is not shown to have a plausible etiological 
relationship to service, as would otherwise be of assistance in 
establishing this claim. For similar reasons, the conditions of 
cardiac dysrrhythmia, and severe malnutrition, to the extent 
these also were contributing conditions to the Veteran's death, 
do not support recovery in this case, given that these likewise 
were never noted during or shortly after service, and only became 
apparent in the months proceeding when the Veteran died. As a 
result, there are no grounds to indicate a continuous medical 
relationship between any of the noted causes of the Veteran's 
death, and an incident of his military service.  

Meanwhile, the appellant has raised the additional theory of 
entitlement that          the Veteran's respiratory ailment that 
led to his death was due to exposure to         Agent Orange 
during service. Indeed, there is an applicable legal presumption 
that when a Veteran had service in the Republic of Vietnam during 
the Vietnam Era,           his exposure to Agent Orange is 
conceded to have occurred. See 38 U.S.C.A.              § 1116; 
38 C.F.R. § 3.307(a)(6)(iii). In this instance, however, after 
careful consideration of the Veteran's service personnel history, 
he may have served on several Naval ships located in the 
territorial waters of Vietnam, but he never actually set foot 
upon land within Vietnam. In the decision of Haas v. Peake,              
525 F.3d 1168 (Fed. Cir. 2008), the U. S. Court of Appeals for 
the Federal Circuit ("Federal Circuit") upheld the 
interpretation of governing law that service in the offshore 
waters of Vietnam without temporary duty or visitation on land, 
even where the claimant was the recipient of the Vietnam Service 
Medal, was insufficient to warrant application of the presumption 
of herbicide exposure.            The present case falls within 
such an ambit. Moreover, there is no contention or evidentiary 
showing that any ship upon which the Veteran served had 
qualifying "brown water" service on an inland waterway of the 
Republic of Vietnam, as distinguished from deepwater service. The 
upshot of this analysis is that the Veteran cannot be said to 
have had presumed Agent Orange exposure. Thus, the factual 
question of whether Agent Orange exposure brought upon a delayed 
diagnosis of COPD is not presented in this case. In any event, 
the Board points out that even if the Veteran were presumptively 
exposed to herbicides, COPD or similar respiratory ailments are 
not amongst those disorders which by VA regulation are presumed 
service incurred due to Agent Orange exposure, per 38 C.F.R. § 
3.309(e).                     In summary, the theory of potential 
Agent Orange exposure does not apply to            this case.

The medical evidence therefore does not prove, or tend to show 
that the conditions underlying the Veteran's death originated 
during service. Nor does a VA medical opinion regarding the cause 
of the Veteran's death appear necessary, given that there is 
little competent medical basis indicating or suggesting that the 
illnesses that led to his death had any connection to military 
service. See DeLaRosa v. Peake,  515 F.3d 1319 (Fed. Cir. 2008) 
(38 U.S.C.A. § 5103A(a) does not always require the VA Secretary 
to assist the claimant in obtaining a medical opinion or 
examination, but only where deemed necessary to decide a claim 
involving service connection for cause of death). The Board has 
also wholly considered the appellant's contentions in this case; 
however, there must be competent and probative evidence 
establishing that the cause of the Veteran's death is service-
related. As the appellant is not shown to be other than a 
layperson, her unsubstantiated opinion cannot alone establish 
this claim, given that the matter of the cause of the Veteran's 
death is a complex medical question not within the purview of lay 
observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service 
connection for the cause of the Veteran's death. The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


